         Case 4:20-cv-02078-MWB Document 29 Filed 11/10/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   DONALD J. TRUMP FOR                            )      CIVIL ACTION
   PRESIDENT, INC.; LAWRENCE                      )
   ROBERTS; and DAVID JOHN                        )
   HENRY;
                                                  )
                  Plaintiffs,                     )
                                                  )
          v.                                      )      No. 4:20-CV-02078
                                                  )
   KATHY BOOCKVAR, in her capacity as             )
   Secretary of the Commonwealth of
                                                  )
   Pennsylvania; ALLEGHENY COUNTY
   BOARD OF ELECTIONS; CENTRE                     )
   COUNTY BOARD OF ELECTIONS;                     )
   CHESTER COUNTY BOARD OF                        )
   ELECTIONS; DELAWARE COUNTY                     )
   BOARD OF ELECTIONS; MONTGOMERY                 )
   COUNTY BOARD OF ELECTIONS;
                                                  )
   NORTHAMPTON COUNTY BOARD OF
   ELECTIONS; and PHILADELPHIA                    )
   COUNTY BOARD OF ELECTIONS,                     )
                                                  )
                  Defendants.                     )


                                ENTRY OF APPEARANCE

       Kindly enter the appearance of Clifford B. Levine, Alex M. Lacey, Kyle J. Semroc and

the law firm of Dentons Cohen & Grigsby P.C., on behalf of the Democratic National Committee

in the above matter.

                                              Respectfully submitted,

                                              DENTONS COHEN & GRIGSBY P.C.

                                              By: Clifford B. Levine
                                                  Clifford B. Levine
                                                  Pa. Id. No. 33507
                                                  Alex M. Lacey
                                                  Pa. Id. No. 313538
 Case 4:20-cv-02078-MWB Document 29 Filed 11/10/20 Page 2 of 3




                                    Kyle J. Semroc
                                    Pa. Id. No. 326107
                                    625 Liberty Avenue
                                    Pittsburgh, PA 15222-3152
                                    (412) 297-4900

                               On behalf of Democratic National Committee
Dated: November 10, 2020
         Case 4:20-cv-02078-MWB Document 29 Filed 11/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I caused the foregoing to be electronically

filed and to be served on counsel of record for Plaintiffs and Defendants listed on the docket via

the Court’s ECF system.


                                                    /s/ Clifford B. Levine
